UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1538


DUNCAN BASS,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 024071-16)


Submitted: September 13, 2018                               Decided: September 17, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Duncan Bass, Appellant Pro Se. Ellen Page DelSole, Douglas Campbell Rennie, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Duncan Bass appeals from the tax court’s order upholding the Commissioner’s

determination of a deficiency with respect to his 2013 income tax. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

tax court. Bass v. Comm’r of Internal Rev., Tax Ct. No. 024071-16 (U.S. Tax Ct. Feb. 23,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2